758 F.2d 653
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RICHARD D. REED, PETITIONER-APPELLANT,v.UNITED STATES OF AMERICA, RESPONDENT-APPELLEE.
NO. 84-3627
United States Court of Appeals, Sixth Circuit.
2/15/85

ORDER
BEFORE:  KEITH, MARTIN, and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of respondent's motion to dismiss this appeal, the response thereto, and the record.


2
This action arose under 26 U.S.C. Sec. 7609(b) as petitioner attempted to quash summonses issued by the Internal Revenue Service under 26 U.S.C. Sec. 7602.  The district court denied petitioner the relief sought and issued an enforcement order.  Petitioner timely appealed but neglected to ask for a stay of enforcement pending appeal.  The parties against whom the summonses were directed have, since the time of appeal, fully complied with the summonses.  Under these circumstances, respondent contends that the appeal is moot.


3
We find ourselves in agreement with respondent.  The record keepers involved, having fully complied with a valid enforcement order, have rendered this appeal moot.  United States v. Aquinas College Credit Union, 635 F.2d 887 (6th Cir. 1980), cert. denied sub nom Schwallier v. United States, 450 U.S. 1042 (1981).  Petitioner's argument that this is a controversy 'capable of repetition, yet evading review' is without merit.  The instant cause evades review not because of the intrinsically elusive nature of the action, but because a stay of enforcement was not sought in the district court.


4
It is therefore ORDERED that the motion to dismiss be and it hereby is granted and this case is hereby remanded to the district court so as to allow it to vacate the enforcement order.  Great Western Sugar Co. v. Nelson, 442 U.S. 92 (1979).